ORDER

PER CURIAM.
Scott Williams, Jr. appeals from the motion court’s judgment denying his motion for post-conviction relief after an eviden-tiary hearing. .We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015).